Wright, C. J.
No argument has been submitted by.ap’-, pellees, and we are left to conjecture the ground upon which they seek to sustain the judgment of the court below. Erom the argument of the appellants, we infer that it was predicated upon the ground that the previous sale to defendants under their execution, issued upon a judgment prior in date to that of plaintiffs, divested Attix of all title to the property; that nothing remained to be sold under the other execution; that the bid was without consideration and defendants were, therefore, not bound to pay it.
There was no fraud, and no pretence of fraud, on the part of plaintiffs, to induce the defendants to make the bid. On the contrary, it is evident that defendants purchased with full knowledge of all the circumstances, and full notice of the title they were acquiring. Whether so or not, it was their duty to take notice, and they cannot excuse themselves from paying the amount, nor avoid their bid, by showing that the judgment debtor had a defective title. This very question is examined and settled in Dean v. Morris, 4 G. Greene, 312. And see the authorities there cited. This determines the case, and we, therefore, need not examine the other grounds presented by appellants.
Judgment reversed.